                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                       NO. 7:08-CR-150-D-1

  UNITED STATES OF AMERICA

       V.                                                             ORDER TO SEAL

  WALTER JAMES BROWN, II


       On motion of the Defendant, Walter James Brown, II, and for good cause shown, it is

hereby ORDERED that DE 83 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This ----1...£__ day of September, 2021.




                                       United States District Judge




            Case 7:08-cr-00150-D Document 85 Filed 09/15/21 Page 1 of 1
